Name: Commission Regulation (EEC) No 2429/84 of 23 August 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 227/20 Official Journal of the European Communities 24 . 8 . 84 COMMISSION REGULATION (EEC) No 2429/84 of 23 August 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2066/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (:), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture ( ;), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed ('), as last amended by Regulation (EEC) No 1 474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee , Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2066/84 Q, as last amended by Regulation (EEC) No 2375/84 ( K) ; Whereas, for the period 15 to 21 August 1984, for certain currencies :  for the current month , the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : A rticle 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto . Article 2 This Regulation shall enter into force on 24 August 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 August 1984. For the Commission Poul DALSAGER (Member of the Commission (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 . :) OJ No L 150 , 6 . 6 . 1984 , p. 5 . &lt;) OJ No L 132, 21 . 5 . 1983 , p. 33 . 4) OJ No L 90 , 1 . 4 . 1984 , p. 1 . ^ OJ No L 167, 25 . 7 . 1972, p. 9 . *) OJ No L 143 . 30 . 5 . 1984 , p. 4 . ") OJ No L 191 , 19 . 7 . 1984 , p. 19 . ") OJ No L 220 , 17 . 8 . 1984, p. 17 . 24. 8 . 84 Official Journal of the European Communities No L 227/21 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 10,560 11,493 12,089 12,609 13,129 11,320 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM) 33,79 36,06 37,58 39,12 40,43 30,63  Netherlands (Fl ) 32,24 34,73 36,34 37,99 39,40 34,38  BLEU (Bfrs/Lfrs) 490,1 1 533,41 561,07 583,79 607,92 512,58  France (FF) 63,83 70,33 73,90 76,46 80,03 63,72  Denmark (Dkr) 88,86 96,71 101,73 106,10 110,48 94,46  Ireland ( £ Irl ) 7,921 8,621 9,062 9,387 9,777 8,218  United Kingdom ( £) 6,924 7,496 7,864 8,186 8,508 7,413  Italy (Lit) 15 122 16 454 17 034 17 515 1 8 259 14 748  Greece (Dr) 883,82 969,10 1 023,20 1 070,27 1 117,35 949,00 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 15,315 16,213 20,646 21,261 21,876 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM) 46,98 49,06 59,49 61,28 62,83  Netherlands (Fl) 45,74 48,09 59,72 61,65 63,31  BLEU (Bfrs/Lfrs) 710,80 752,47 958,22 98.5,27 1 013,81  France (FF) 95,01 101,40 132,18 135,33 139,56  Denmark (Dkr) 128,88 1 36,43 173,74 178,91 184,09  Ireland ( £ Id) 11,488 12,162 15,481 1 5,873 16,334  United Kingdom ( £) 9,931 10,477 13,179 13,560 13,940  Italy (Lit) 22 537 23 212 29 272 29 875 30 756  Greece (Dr) 1 302,08 1 385,14 1 793,96 1 849,64 1 905,31 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month DM 2,23790 2,23159 2,22585 2,22009 2,22009 2,20417 Fl 2,52295 2,517470 2,51231 2,50739 2,50739 2,49304 Bfrs/Lfrs 45,21330 45,31536 45,40400 45,48364 45,48364 45,70993 FF 6,88139 6,89719 6,91280 6,92924 6,92924 6,97890 Dkr 8,16500 8,18097 8,19569 8,20779 .8,20779 8,24664 £ Irl 0,725631 0,728285 0,730788 0,733388 0,733388 0,740282 £ 0,590890 0,591955 0,592712 0,593409 0,593409 0,594648 Lit 1 385,41 1 391,82 1 398,52 1 405,66 1 405,66 1 428,21 Dr 89,483000 89,483000 89,483000 89,483000 89,483000 89,483000